ON MOTION ROR REHEARING.
Jenkins, Justice.
In the motion for rehearing the contention is made for the first time that under the testimony of the administrator it appears that all of the debts of the estate had been paid, *466and there were no remaining unperformed duties to creditors; and that consequently, since the second division of the syllabus was based upon the express assumption of there being outstanding debts, the ruling therein made that the administrator was not precluded from attacking his own security deed is necessarily erroneous. There was testimony by the plaintiff administrator that the judgment debt remained unpaid. The movant undertakes to show that other testimony by the administrator had .the effect of contradicting this positive evidence on his part. Although this additional testimony is not clear, it could only go to show that the lien of the judgment creditor had been released on one particular piece of property, in consideration of the execution by the sister of the administrator of a lien in favor of the creditor on another and different piece of property. Accordingly, we are unable to say that the testimony presented in the motion renders the testimony of the administrator as to the existence of debts either ambiguous' or uncertain. Furthermore, the petition itself plainly and distinctly alleged that the judgment referred to in the motion and testimony remained unpaid by the estate; and this averment of the petition was expressly admitted by the sworn answer, which admission has remained unaltered and unstricken. Under the rule of the Code and the decisions of this court thereunder, admissions made in pleadings constitute a conclusive presumption of law, unless and until altered by amendment. Even though such admissions be so altered or withdrawn, they can still be used as evidence on the trial, but, in such event, not as solemn admissions in judicio so as to estop the party making them from denying them. Code, §§ 38-402, 38-404, 38-114; Mims v. Jones, 135 Ga. 541, 544 (69 S. E. 824); Lydia Pinkham Medicine Co. v. Gibbs, 108 Ga. 138, 140-141 (33 S. E. 945). Rehearing denied.